           Case 1:20-cr-00076-SPW Document 24 Filed 10/23/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


  UNITED STATES OF AMERICA,                        CR 20-76-BLG-SPW

                        Plaintiff,
                                               ORDER SETTING
           vs.                                 SENTENCING

 ANTONIO RENARD MINCEY,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on October 8, 2020. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on October

8, 2020(Doc. 23). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 23)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Thursday,February 25,2021 at 10:30 a.m., in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00076-SPW Document 24 Filed 10/23/20 Page 2 of 4
Case 1:20-cr-00076-SPW Document 24 Filed 10/23/20 Page 3 of 4
Case 1:20-cr-00076-SPW Document 24 Filed 10/23/20 Page 4 of 4
